Title: To George Washington from John Hancock, 23 December 1776
From: Hancock, John
To: Washington, George



Sir,
Baltimore Decr 23d 1776.

I do myself the Honour to acknowledge the Receipt of your several Favours of the 12th 13th and 15th inst. in the Order of their respective Dates, and to inform you that they were duely laid before Congress.
As Genl Lee by the Fortune of War, has become a Prisoner in the Hands of our Enemies, the Congress are anxious to afford him all the Relief in their Power during his Confinement. They have therefore resolved that a Flag be immediately sent to Genl Howe to know in what Manner Genl Lee is treated; and have directed Mr R. Morris (to whom I have written on the Occasion) to forward to you for his Use, one Hundred Half Johannes. The United States from every Principle of Justice and Generosity, are bound to render the Situation of that Gentleman as easy as possible during his Captivity. His Loss must be extremely regretted by every Friend to this Country.
The Congress, upon reconsidering the Vote of the 11th inst. have come to a Resolution expressing their Approbation of your Conduct in declining to publish it in general Orders. They also approve of your sending General Armstrong to Pennsylvania, and Genl Smalwood to

Maryland to stimulate the People to exert themselves on this Occasion. I have the Pleasure to acquaint you that the Militia in the upper Parts of Maryland are in Motion, and seem at last sensible of the Danger which threatens them.
The Multiplicity of Business which the Congress left unfinished at the Time of their Departure from Philada has induced them to appoint a Committee of three Gentlemen with full Powers to perfect the Business in such Manner as they shall judge proper.
You will please to pay the Militia who reinforce your Army, in the same Manner as you pay your other Troops, and on their Discharge, allow them a Penny per Mile to bear their Expences on the Way to their respective Homes.
The enclosed Resolves of Congress, I transmit by their Order, and beg Leave to request your Attention to them. I have the Honour to be with the utmost Esteem and Respect Sir, your most obedt & Very hble Sevt

John Hancock Presidt

